DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daniel Homiller on 02/11/2022.
The application has been amended as follows: 
	In the claims:
Claims 10-11 (Canceled)

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 1, 5, and 9, generally, none of the prior art references of record, including, but not limited to: US_20190222386_A1_Guo, US_20090296644_A1_Cheon, US_20160094372_A1_Jitsukawa, US_20190238247_A1_Lee, US_20180351719_A1_Lee, as well as the other references; anticipate, disclose, teach 
Specifically, prior art Guo discloses an eNB determines, based on a current channel status, a target MCS to be used for communication with the target. And the eNB determines, based on the target MCS, the first time-frequency resource element corresponding to the at least one port used to transmit a PCRS in the first PCRS port set. The eNB may determine the MCS, and the target MCS is used to indicate an MCS that is used by the eNB to send the data to the target UE. The eNB also determines the corresponding first time-frequency resource element in the first PCRS port set. (Guo paragraph 31-32, 35, 214-226).
Prior art Jitsukawa discloses a phase shift reference signal that results from phase-shifting a reference signal according to an identifier of the receiving side (the radio terminal side) is used, and thus the receiving side is set to be able to detect a transmission destination (a destination) based on the phase shift reference signal (Jitsukawa figures 1, 5).
Prior art Lee-47 discloses a base station generating a shared PTRS for phase noise of a downlink signal; transmitting, to a terminal, shared PTRS pattern information on the shared PTRS through downlink signaling; and transmitting, to the terminal, the shared PTRS on the basis of the shared PTRS pattern information transmitted to the terminal (Lee-47 figures 30, 31).
Prior art Lee-19 discloses The PTRS power boosting level is determined on the basis of the number of total layers associated with the PTRS and the PTRS power boosting information (Lee-19, figure 22, claims 23, 29).
Prior art Cheon discloses the N.sub.symb.sup.PUSCH-initial is a number of SC-FDMA symbols per subframe for Physical Uplink Shared Channel (PUSCH) transmission of the first uplink signal, M.sub.sc.sup.PUSCH-initial is a scheduled bandwidth PUSCH transmission for Physical Uplink Shared Channel (PUSCH) transmission of the first uplink signal (Cheon paragraph 44, 51).
The art of record does not suggest the respective claim combinations together and nor would the respective claim combinations be obvious with: “wherein the presence or not of phase tracking reference signaling in the reference signaling depends on a number of scheduled spatial layers for the transmission” as stated in independent claims 1, 5, and 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.H/Examiner, Art Unit 2471                                                                                                                                                                                                        

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471